TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-03-00708-CV



Michael J. Turley/Joe Latham d/b/a Colonial Commercial

Investment Management, Appellants


v.


Joe Latham d/b/a Colonial Commercial Investment Management/
Michael J. Turley, Appellees




FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY,  
NO. 46,841, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Michael J. Turley filed a notice of appeal on November 24, 2003.  On
December 29, 2003, Joe Latham d/b/a Colonial Commercial Investment Management filed a notice
of cross appeal.  The clerk's record was also filed on December 29.  Neither party paid the filing fee,
filed a docketing statement, or requested the preparation of a reporter's record.  The appellant's brief
was due to be filed on January 28, 2004, but was not.  On February 18, the Court sent written notice
to appellant that unless an appellant's brief or other response was received by January 12 the appeal
would be dismissed.  Appellant has not filed a brief or otherwise responded to the notices of the
Court.
	Therefore, this entire appeal is dismissed for want of prosecution.


						__________________________________________
						W. Kenneth Law, Chief Justice 
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   March 25, 2004